Exhibit 10.19C

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (“Fifth Amendment”) is made and entered into as of the 25th
day of May, 2007 by and between MCZ/CENTRUM FLORIDA XIX, L.L.C., a Delaware
limited liability company (the “Seller”) and MHI HOLLYWOOD, LLC, a Delaware
limited liability company (the “Purchaser”).

RECITALS

A. Purchaser and MCZ/Centrum Florida VI Owner, L.L.C., an Illinois limited
liability company (“MCZ/Centrum”) entered into that certain agreement dated
September 7, 2005 (the “Original Agreement”) regarding the purchase and sale of
a hotel condominium unit located in Hollywood, Florida.

B. On November 16, 2005, MCZ/Centrum and Purchaser entered into an amendment to
the Original Agreement by extending a period of time Purchaser has to satisfy a
condition set forth in the Original Agreement (the “First Amendment”).

C. On February __, 2006, MCZ/Centrum and Purchaser entered into a second
amendment modifying the Original Agreement by extending a period of time
Purchaser has to satisfy conditions set forth in the Original Agreement (the
“Second Amendment”);

D. MCZ/Centrum has assigned all of its right, title and interest in the
Agreement to Seller.

E. On September 1, 2006, Seller and Purchaser entered into a third amendment and
a modifying and amending certain terms and provisions of the Original Agreement
(the “Third Amendment”)

F. On September 1, 2006, Seller and Purchaser entered into a fourth amendment
modifying and amending certain terms and provisions of the Original Agreement
(the “Fourth Amendment”); the Original Agreement as modified by the First
Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment is
hereafter referred to as the “Agreement”).

G. The Seller and Purchaser desire to modify and amend certain terms and
provisions of the Agreement as hereinafter set forth.

NOW, THEREFORE, for and in consideration of mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Recitals. The recitals to this Fifth Amendment are true and correct and are
incorporated herein by reference and made a part hereof.



--------------------------------------------------------------------------------

2. Defined Terms. Any defined terms utilized in this Fifth Amendment but not
defined herein shall have the meaning ascribed to said terms in the Agreement.

3. Purchase of Units.

A. Section 4(A) of the Fourth Amendment is hereby deleted in its entirety.

B. Section 4(B) of the Fourth Amendment is hereby amended to read as follows:

B. In the event Seller has not closed on at least Two Hundred Fifty (250) Units,
excluding the Hotel Unit, on or before September 1, 2007, Seller may require
Purchaser to purchase the difference between the number of Units Seller has
actually closed on as of September 1, 2007 and Two Hundred Fifty (250), but not
to exceed One Hundred (100) Units, by written notice to Purchaser given on or
before September 15, 2007. In such event, the closing with respect to the Units
shall occur on or before October 31, 2007 at a purchase price of the Unit
Purchase Price, as hereinafter defined, per unit and the closing shall be in
accordance with the terms and provisions of the Unit Purchase Agreement except
that Purchaser shall not be required to pay the 1.75% developer fee as reflected
in the Unit Purchase Agreement. All other terms of the Unit Purchase Agreement
not inconsistent with this Section 4(B) shall apply.

C. Section 4(C) of the Fourth Amendment is hereby amended to read as follows:

C. For the purposes of this Section the term “closed on” shall mean that, as of
September 1, 2007, Seller has actually received funds and transferred title to
Units. By way of example, if on September 1, 2007, Seller has actually received
funds and transferred title to One Hundred (100) Units and Seller has One
Hundred (100) Units under binding contracts after all rescission rights have
expired and which are free from buyer defaults and Fifty (50) binding contracts
after all rescission rights have expired but which contracts are in default for
any reason, including, without limitation, the failure of the buyers thereunder
to close on the closing date specified by Seller, then Purchaser would be
required to purchase from Seller One Hundred (100) Units on or before
October 31, 2007.

D. Section 4(F) of the Fourth Amendment is hereby amended to read as follows:

F. In the event Purchaser purchases Units pursuant to an exercise by Seller of
its rights under Section 4(B), all of Purchaser’s obligations pursuant to
Section 5.4 of the Agreement shall expire and be of no further force or effect
and neither Seller nor the Association shall be entitled to exercise the Buy
Back Option, except as provided in Section 14 of this Fourth Amendment.

 

2



--------------------------------------------------------------------------------

4. Sales Effort. Section 5 of the Fourth Amendment shall be amended to read as
follows:

Sales Effort. Seller shall utilize commercially reasonable efforts to schedule
closings with respect to Units which are under contract as soon as reasonably
possible to maximize the number of Units that Seller has closed on prior to
September 1, 2007.

5. Conflict. In the event of conflict between the terms and provisions of the
Agreement and this Fifth Amendment, the terms and provisions of this Fifth
Amendment shall control. This provision shall survive the Closing.

6. Ratification. Except as hereby modified, Seller and Purchaser hereby ratify
and reaffirm all of the terms and provisions of the Agreement.

7. Counterparts. This Fifth Amendment may be executed in counterparts, each of
which, or any combination thereof, and combination of which, when signed by all
parties, shall be deemed an original but all of which taken together shall
constitute one Fifth Amendment.

8. Buy Back Right. Section 14 of the Fourth Amendment is hereby amended to read
as follows:

Buy Back Right. In the event that Purchaser defaults in its obligations under
Section 4(B) of this Fourth Amendment, Seller may elect in lieu of pursuing its
rights under the MHI Guaranty to repurchase the Hotel Unit, the Personal
Property and the Rental Agreements (the “Buy Back Right”) for a purchase price
of Six Hundred Thousand and No/100 Dollars ($600,000.00) (the “Buy Back Purchase
Price”). The closing with respect to the Buy Back Right (the “Buy Back Option
Closing”) shall occur within thirty (30) days after Seller exercises the Buy
Back Right by written notice to Purchaser. Purchaser, and its affiliates, as
appropriate, shall convey the Hotel Unit, the Personal Property and the Rental
Agreements free and clear of all liens and encumbrances, subject only to the
Permitted Exceptions and such other exceptions to title arising by, through, or
under Seller. The Buy Back Purchase Price shall be paid in cash at Closing,
subject to customary adjustments and prorations and the payment of customary
closing costs. Purchaser shall convey the Hotel Unit by special warranty deed,
convey the Personal Property by bill of sale and execute and deliver customary
Seller’s affidavit of no liens and FIRPTA affidavit. Purchaser, or its
affiliates, as appropriate, and Seller shall execute an assignment and
assumption of Rental Agreements and the service contracts as the Seller elects
to assume. At the Closing, Seller shall return the MHI Guaranty marked cancelled
and Purchaser shall be released from any liabilities to Seller for failing to
comply with the provisions of Section 4(B) of this Fourth Amendment. This
provision shall survive the Closing and be reflected in the special warranty
deed to be delivered by Seller at Closing.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have executed this Fifth Amendment as of the date
first above written.

 

SELLER:

MCZ/CENTRUM FLORIDA XIX, L.L.C.,

a Delaware limited liability company

By:   /s/ Brian Niven   Brian Niven, a Manager PURCHASER:

MHI HOLLYWOOD, LLC,

a Delaware limited liability company

By:   /s/ Andrew M. Sims   Andrew M. Sims, Manager

 

4



--------------------------------------------------------------------------------

JOINDER

The undersigned, MHI HOSPITALITY CORPORATION, a Delaware corporation, and
Guarantor under that Guaranty in favor of MCZ/CENTRUM FLORIDA XIX, L.L.C., dated
September 1, 2006 (the “Guaranty”), does hereby join in the execution of this
Fifth Amendment for the purpose of reaffirming its obligations as Guarantor
under the Guaranty with respect to the purchase of the Units, as contained in
Section 4 of the Fourth Amendment, and as modified by this Fifth Amendment, and
does hereby agree that every reference in the Guaranty to “Section 5 of the
Fourth Amendment” shall be deleted and replaced by “Section 4 of the Fourth
Amendment, as modified by the Fifth Amendment”.

 

Witnesses:     GUARANTOR:

___________________________________________________

Print Name:__________________________________________

   

MHI HOSPITALITY CORPORATION,

a Delaware corporation

___________________________________________________     By:     
Print Name:__________________________________________       Andrew M. Sims,
President

 

5